DETAILED ACTION
	This is in response to the amendment filed on August 31st 2022.

Response to Arguments
Applicant’s arguments, see pg. 4, filed 8/31/22, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejection of claims 1-4 has been withdrawn. 

Applicant's arguments, pg. 4-6, regarding the 102 rejection have been fully considered but they are not persuasive.  First, applicant provides no reasoning to support the assertion that the art fails to teach the claims.  This is a naked conclusory statement which is not persuasive.  Second, applicant points to Fig. 1 as supporting the amendment.  However, Fig. 1 shows a sensor connected to other devices via a network; nothing in Fig. 1 relates to a weather condition that would create hail.  Therefore, the 102 rejection is maintained, and a 112 rejection is made for lack of written description.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended feature “the one or more sensor devices is configured to sense a weather condition that would create hail damage” is not supported by the specification.  The specification is silent regarding “weather condition”.  The specification uses the term “hail” ten times but six of those recitations are in the title, background, and brief description of the drawings.  Two of the remaining four discuss “conventional hail damage detection systems” (paragraph 7 and 10); and the last two simply are in conjunction with the server/database controlling “information association with hail damage” and executing functions “associated with hail damage”.  Paragraph 14 lists various environmental conditions that could be detected by the sensors including pressure, temperature, etc., but there is no support for any teaching regarding a sensor being able to detect a “weather condition that would create hail damage”, as recited by the amendment.




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Oakes, III et al. US 11,131,597 B1.

Regarding claim 1, Oakes discloses:
one or more sensor devices (Fig. 1A, col. 1 ln. 35-40 and col. 7 ln. 1-2), the one or more sensor devices is configured to sense a weather condition that would create hail damage (access weather information which indicates a weather condition that would create hail, i.e. major storm – see col. 9 ln. 7-22);
one or more transmitter devices (Fig. 1A, col. 1 ln. 47-50 and col. 7 ln. 23-25);
one or more receiver devices (Fig. 1A, col. col. 1 ln. 6-63 and col. 7 ln. 23-25);
a computing system (monitoring hub is equivalent to computing system – see Figs. 1A, 1B);
wherein the sensor device is configured with one or more sensors to monitor,
detect, relay, preserve, or a combination thereof information and data on one or more
environmental conditions of its surroundings (Fig. 6 step 602, col. 5 ln 23-30);
wherein the sensor device is configured to be installed on physical property
(Fig. 1A, col. 2 ln. 43-46 and col. 7 ln. 3-5);
wherein the transmitter device is configured to transmit the information and data
from the one or more sensor devices to the one or more receiver devices (transmit data – col. 8 ln. 27-31; also see col. 15 ln. 24-26);
wherein the receiver device is configured to collect and transmit the information
and data from the one or more transmitting devices to a computing system (hub has interface to receive data from sensors – col. 7 ln. 23-25);
wherein the computing system is configured to preserve and analyze the
information and data (data store – col. 2 ln. 34-35, and analyze received sensor data – Fig. 6, col. 8 ln. 15-50);
wherein the computing system is configured to alert a user if specified criteria are
determined (col. 1 ln. 50, col. 2 ln. 15-17 and col. 8 ln. 15-17).

	Regarding claim 2, Oakes discloses the environmental conditions include one or more real-time and preserved evidence of vibration, pressure, temperature … hail, and other conditions that indicate damage to a structure (detect damage – abstract, Figs. 6-7).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Call et al. US 10,514,669 B1 discloses managing a property including insurance policies (abstract, Fig. 1) and using sensors to detect damage caused by weather including hail (col. 4 ln. 25-33, Fig. 2).
Smith et al. US 2020/0066257 A1 discloses an event sensing system (abstract) that senses “weather related events such as hail” (paragraphs 6, 20), including event severity (e.g. hailstone size per second – see paragraph 26); the base sensor system is coupled to a building surface or roof (paragraph 29, Fig. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975